Third District Court of Appeal
                               State of Florida

                        Opinion filed March 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1352
                        Lower Tribunal No. 20-349
                          ________________


                             J.A., a juvenile,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.

     An Appeal from the Circuit Court for Miami-Dade County, Orlando A.
Prescott, Judge.

      Carlos J. Martinez, Public Defender, and Maria E. Lauredo, Chief
Assistant Public Defender, and Nicholas A. Lynch, Assistant Public
Defender, for appellant.

      Ashley Moody, Attorney General, and Kayla Heather McNab, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.